Citation Nr: 1512374	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 through January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran has perfected a timely appeal of that decision.

The issue of the Veteran's entitlement to service connection for vision loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current bilateral sensorineural hearing loss; however, the evidence does not show, nor may it be presumed, that such hearing loss was either sustained during service or that it resulted from in-service acoustic trauma or any other in-service injury, illness, or event.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating August 2010 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for hearing loss.  Consistent with Dingess, this letter also notified the Veteran of the process by which VA assigns disability ratings and effective dates for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's October 2010 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, service treatment records, and VA treatment records have been associated with the claims file.  Although the aforementioned August 2010 letter invited the Veteran to provide records for any additional treatment, or to provide information as to the whereabouts of any other relevant treatment, he has not responded with any such records or information.  Also, the Veteran was afforded a VA audiological examination of his hearing loss in December 2011.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Hearing Loss

In general, service connection may be granted for a disability resulting from a disease or injury incurred during or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss is not considered a disability for VA purposes unless it meets a minimum level of severity.  In that regard, hearing impairment is considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, as well as sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While hearing loss disability is not a disease listed specifically under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  Where the Veteran's hearing loss disability is described in the evidence as being sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

At the outset of analysis, the Board observes that the Veteran does have disabling sensorineural hearing loss, as defined under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during VA treatment in August 2010 revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
50
50
LEFT
15
20
55
55
60

Similar audiometric scores, also indicative of disabling hearing loss, were noted during the Veteran's December 2011 VA examination:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
45
50
LEFT
15
20
55
55
60

Having determined that the evidence shows that the Veteran has a current bilateral hearing loss disability, the outcome of the Veteran's service connection claim depends upon an evidentiary showing that the hearing loss was either sustained during service or resulted from an injury or illness sustained during service.  In that regard, the Board concludes that the evidence does not show the existence of such an etiological relationship.

Certainly, the Board would expect that the Veteran was required to participate in regular weapons training during his basic training and subsequent duration of his service.  Indeed, his DD Form 214 shows that he was proficient with an M16 rifle; hence, the evidence shows that the Veteran was likely exposed to loud noises over the course of his active duty service.

Despite the Veteran's likely in-service acoustic trauma, there is no indication in the service department records that he either complained of, or was treated for hearing loss or other ear-related problems during service.  Moreover, a comparison of the data from audiometric testing performed during the Veteran's January 1972 pre-enlistment examination and his December 1973 separation examination does not indicate any significant auditory shifting.  In that regard, pure tones shown during the January 1972 pre-enlistment examination included:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
X
20
LEFT
25
15
20
X
25

Audiometric data from the December 1973 separation examination are essentially consistent with the foregoing data and are as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
0
X
0
LEFT
30
20
10
X
0

Post-service treatment records show that the Veteran was first treated for a sensation of fullness in his ears during the aforementioned August 2010 VA treatment.  Notably, the Veteran did allege at that time that the sensation had begun "many years ago."  Although sensorineural hearing loss was confirmed in both ears, no opinion was rendered as to the cause or origin of the hearing loss.  Subsequent VA treatment records show that the Veteran was issued hearing aids.  Again, however, no etiology opinions were expressed.

During the December 2011 VA examination, the Veteran denied having any post-service recreational or occupational noise exposure.  On review of the claims file, the examiner observed that there was no evidence in the claims file of any hearing loss during service or at any time before hearing loss was first diagnosed in 2007.  Although the examiner acknowledged that the audiometric data from the Veteran's pre-enlistment examination and separation examination indicated some degree of audiometric shifting, she confirmed that the degree of shifting indicated during service is clinically insignificant.  Hence, in view of the absence of any hearing loss during service and given that approximately 37 years had passed since the Veteran's separation from service and the earliest objective findings of hearing loss, it is less likely than not that the Veteran's hearing loss resulted from his active duty service.

The VA examiner's negative etiology opinion is supported by rationale that is based upon the examiner's review of the claims file, interview of the Veteran, and the objective findings from the examination.  Her understanding of the Veteran's medical history is consistent with the other information and evidence documented in the record, to include the normal audiometric findings noted during service and the initial diagnosis of hearing loss in 2007.  Moreover, there is no indication in the record that the objective findings noted by the examiner are unreliable.  Indeed, the examiner's opinion is contradicted in the record only by the Veteran's somewhat vague assertion that his hearing loss has been ongoing for many years.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

The Veteran is competent to provide probative statements as to the onset and duration of his hearing loss.  Nonetheless, to the extent that the Veteran may be understood as asserting that he has had hearing loss that dates back to his period of active duty service, the Board finds that such assertions are simply not credible.  In this regard, and as noted above, the service treatment records do not reflect any subjective complaints or objective findings of any hearing loss.  Moreover, in-service audiometric testing did not show any audiometric shifting over the course of the Veteran's active duty.  Indeed, the report of the Veteran's separation examination shows that the Veteran expressly denied having any history of hearing loss or ear-related problems, either at that time or over the duration of his service.  In view of the foregoing inconsistencies, the Board finds that the Veteran's assertions that he has had chronic hearing loss or other ear problems since service carry grave credibility concerns.  For this reason, the Board is inclined to assign the Veteran's assertion very little probative weight in comparison to the weight assigned to the VA examiner's negative opinion.

The preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, that claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is denied.


REMAND

Concerning the issue of the Veteran's entitlement to service connection for hearing loss, the Board first observes that refractive errors of the eye such as myopia are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Hence, to the extent that the record indicates that the Veteran has had myopia that apparently pre-dated his enlistment into service, service connection may not be granted for vision loss attributable to the myopia.

Subject to the above, the Board observes that the Veteran was treated during service in October 1973 for unspecified right eye complaints.  Post-service VA treatment records dated April 2011 reflect that the Veteran reported a history of childhood right eye trauma prior to enlistment and a detached retina in his right eye in 2004.  Indeed, an eye examination at that time revealed that the Veteran was totally blind in his right eye.  Despite the noted history, the record on appeal consists only of VA treatment records dating back to January 2006, and moreover, does not reflect any documented efforts to locate the records from treatment of the detached retina in 2004 or from treatment of his reported childhood eye trauma.  VA must undertake efforts to obtain those records at this time.  38 C.F.R. § 3.159(c)(1) and (2).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his eyes since September 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for vision loss.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for treatment of his right eye detached retina in 2004 and for treatment of his reported childhood eye trauma.  Toward that end, the Veteran should also be provided a VA 21-4142 release form, and he should be asked to identify on the release the name(s) and address(es) of the medical facilities where the foregoing treatment took place, as well as the name(s) and address(es) for any private or VA medical providers who have provided treatment for his eyes since September 2011.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Perform any other development action deemed necessary in light of any newly obtained evidence.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for vision loss should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


